Case: 2:18-cv-00692-MHW-EPD Doc #: 160 Filed: 06/10/20 Page: 1 of 5 PAGEID #: 1146




                          THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  BRIAN GARRETT, et al.,                             )   Case No. 2:18-cv-00692
                                                     )
                 Plaintiffs,                         )   Judge Michael H. Watson
                                                     )
  v.                                                 )   Chief Magistrate Judge Deavers
                                                     )
  THE OHIO STATE UNIVERSITY,                         )
                                                     )
              Defendant.                             )
  ____________________________________               )   ________________________________
                                                     )
  STEVE SNYDER-HILL, et al.,                         )   Case No. 2:18-cv-00736
                                                     )
                 Plaintiffs,                         )   Judge Michael H. Watson
                                                     )
  v.                                                 )   Chief Magistrate Judge Deavers
                                                     )
  THE OHIO STATE UNIVERSITY,                         )
                                                     )
                 Defendant.                          )

                 DEFENDANT THE OHIO STATE UNIVERSITY’S
           RESPONSE TO THE COURT’S MAY 20, 2020 ORDER (DOC. 156)
       REGARDING CONFIDENTIAL INFORMATION IN AMENDED COMPLAINTS

         Defendant The Ohio State University (“Ohio State”) respectfully submits the following

 response to the Court’s May 20, 2020 Order (Doc. 156 in Garrett) in the above-captioned actions:

         The Court’s May 20, 2020 Order directed plaintiffs in the above-captioned actions to file

 their amended complaints “temporarily under seal” “out of an abundance of caution” because of

 Ohio State’s “concern about Plaintiffs’ potential use of confidential information” in plaintiffs’

 amended complaints. Order (Doc. 156 in Garrett) at 2. The May 20, 2020 Order also stated

 “Defendant will have FOURTEEN days from those filings to raise with Chief Magistrate Judge

 Deavers any issues relating to sealing,” and the “[t]he Amended Complaints shall remain sealed

 pending Chief Magistrate Judge Deavers’ rulings on any sealing issues, and she shall lift the seal

                                                 1
Case: 2:18-cv-00692-MHW-EPD Doc #: 160 Filed: 06/10/20 Page: 2 of 5 PAGEID #: 1147




 if Defendant fails to raise any issues within the fourteen-day period.” Id.

        On May 27, 2020, plaintiffs in both of the above-captioned actions filed their amended

 complaints under seal. See Consolidated Class Action Complaint (Doc. 157 in Garrett); Second

 Amended Complaint (Doc. 123 in Snyder-Hill).             Ohio State has reviewed both amended

 complaints filed under seal. While Ohio State does not believe the Garrett amended complaint

 (Doc. 157) contains confidential information, Ohio State has identified three paragraphs in the

 Snyder-Hill amended complaint (Doc. 123)—paragraphs 237, 238, and 247—it believes arguably

 allege confidential information protected from public disclosure by R.C. § 4731.22(F)(5) and is

 therefore bringing these three paragraphs to the Court’s attention out of an abundance of caution.

        By way of background, the State Medical Board of Ohio (the “Medical Board”) conducted

 investigations related to Dr. Strauss in 1996. R.C. § 4731.22(F)(5) establishes the confidentiality

 of these investigations. It provides that “a complaint, or information received by the board

 pursuant to an investigation . . . is confidential and not subject to discovery in any civil action.”

 Clarifying the scope of this confidentiality, Section 4731.22(F)(5) requires the Medical Board to

 protect the confidentiality of complainants, and specifically prohibits the Medical Board from

 “mak[ing] public the names or any other identifying information about [] complainants unless

 proper consent is given[.]” R.C. § 4731.22(F)(5) also authorizes the admission into evidence of

 confidential information in a judicial proceeding, but requires the court to take “appropriate

 measures . . . to ensure that confidentiality is maintained with respect to any part of the information

 that contains names or other identifying information about [] complainants whose confidentiality

 was protected by the state medical board when the information was in the board’s possession.

 Measures to ensure confidentiality that may be taken by the court include sealing its records or

 deleting specific information from its records.”



                                                    2
Case: 2:18-cv-00692-MHW-EPD Doc #: 160 Filed: 06/10/20 Page: 3 of 5 PAGEID #: 1148




        The quote contained in paragraph 237 of the Snyder-Hill amended complaint is public

 information because it appears in the publicly available 1996 State Medical Board Report of

 Investigation.     See       https://governor.ohio.gov/wps/portal/gov/governor/media/news-and-

 media/083019 at page 46. However, to Ohio State’s knowledge, the quote has not been publicly

 attributed to the individual named in paragraph 237 of the Snyder-Hill amended complaint because

 the individual’s name is redacted from the publicly available 1996 State Medical Board Report of

 Investigation. Id. at 46. Therefore, the attribution of the quote to the individual named in

 paragraph 237 is arguably confidential information protected from public disclosure by R.C. §

 4731.22(F)(5).

        The quote contained in paragraph 238 of the Snyder-Hill amended complaint is from the

 deposition testimony of the individual named in paragraph 238 (who is the same individual named

 in paragraph 237). The named individual was expounding upon the quote in paragraph 237,

 discussed above. Therefore, paragraph 238 implicitly attributes the quote in paragraph 237 to the

 individual named in paragraph 238. The attribution of the quote in paragraph 237 to the individual

 named in paragraph 238 is arguably confidential information protected from public disclosure by

 R.C. § 4731.22(F)(5).

        Finally, paragraph 247 of the Snyder-Hill amended complaint contains the same quote as

 paragraph 237. For the same reasons discussed above, the attribution of the quote to the individual

 named in paragraph 247 is arguably confidential information protected from public disclosure by

 R.C. § 4731.22(F)(5).

        Ohio State has previously sought full disclosure of the Medical Board file(s) related to Dr.

 Strauss. See Defendant The Ohio State University’s Motion and Reply in Support of Motion for

 Order Pursuant to R.C. 4731.22(F)(5) Regarding State Medical Board Files (Docs. 70 and 84 in



                                                 3
Case: 2:18-cv-00692-MHW-EPD Doc #: 160 Filed: 06/10/20 Page: 4 of 5 PAGEID #: 1149




 Garrett). As previously discussed, R.C. § 4731.22(F)(5) authorizes public disclosure of names or

 other identifying information about complainants to the Medical Board only if proper consent is

 given. There is no indication here of such consent.



                                              Respectfully submitted,

                                              DAVID A. YOST
                                              ATTORNEY GENERAL OF OHIO

                                      By:     /s/ Michael H. Carpenter
                                              Michael H. Carpenter (0015733) (Trial Attorney)
                                              Timothy R. Bricker (0061872)
                                              David J. Barthel (0079307)
                                              Stephen E. Dutton (0096064)
                                              CARPENTER LIPPS AND LELAND LLP
                                              280 Plaza, Suite 1300
                                              280 North High Street
                                              Columbus, OH 43215
                                              E-mail:carpenter@carpenterlipps.com
                                                     bricker@carpenterlipps.com
                                                     barthel@carpenterlipps.com
                                                     dutton@carpenterlipps.com

                                              Special Counsel for Defendant
                                              The Ohio State University




                                                 4
Case: 2:18-cv-00692-MHW-EPD Doc #: 160 Filed: 06/10/20 Page: 5 of 5 PAGEID #: 1150




                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was filed electronically on June 10, 2020. Notice was

 sent by operation of the Court’s electronic filing system to all other counsel who have entered an

 appearance and any parties who have entered an appearance through counsel. The parties may

 access this filing through the Court’s ECF system.


                                                      /s/ Michael H. Carpenter
                                                      Trial Attorney for Defendant
                                                      The Ohio State University




                                                 5
